      Case 2:20-cv-00700-MHT-JTA Document 29 Filed 09/08/20 Page 1 of 1




  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


GINA HILL,                            )
                                      )
       Plaintiff,                     )
                                      )         CIVIL ACTION NO.
       v.                             )          2:20cv700-MHT
                                      )               (WO)
C. R. BARD, INC., a                   )
foreign corporation; and              )
BARD PERIPHERAL VASCULAR,             )
INC., an Arizona                      )
corporation,                          )
                                      )
       Defendants.                    )

                                   ORDER

      It    is    ORDERED    that     defendants      Bard    Peripheral

Vascular, Inc. and C. R. Bard, Inc.’s motion to dismiss

for    lack      of   personal   jurisdiction      (doc.     no.   2),    in

which they argued that they lacked sufficient ties to

the State of Texas to be subject to the jurisdiction of

Texas courts, is denied as moot.

      DONE, this the 8th day of September, 2020.

                                       /s/ Myron H. Thompson
                                    UNITED STATES DISTRICT JUDGE
